Judgment unanimously affirmed. Memorandum: Defendant appeals from a conviction, upon a jury verdict, of burglary in the second degree. Defendant’s claim that he was deprived of a fair trial by prosecutorial misconduct was not preserved for our review (see, CPL 470.05 [2]), and discretionary review in the interest of justice *940is not warranted. Contrary to appellate counsel’s contention, the trial court, in ruling upon the Sandoval motion, did not preclude the prosecutor from cross-examining defendant regarding a prior conviction for disorderly conduct. Further, the prosecutor did not deliberately elicit testimony from the police officer that the serial number of a car stereo taken from defendant at the time of his arrest was recorded on a police property recovery slip, and this single, isolated reference to the slip was not so egregious as to deprive defendant of a fair trial.
Finally, we reject defendant’s claim that the sentence im-
posed was unduly harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — burglary, second degree.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.